Citation Nr: 1747157	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-32 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for fecal incontinence as secondary to residuals of ulcer with partial gastrectomy.

2. Entitlement to service connection for depression as secondary to a service connected disability.

3. Entitlement to a rating in excess of 20 percent for residuals of ulcer with partial gastrectomy.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, a Travel Board hearing was held before a Veterans Law Judge who has since retired from the Board; a transcript is of record.  The appeal was last before the Board in September 2015, when it was remanded to schedule a new Travel Board hearing before a Veterans Law Judge who would decide the case.  The Board has carefully reviewed the record and finds that it reflects that the Veteran was scheduled for a new hearing as directed by the remand, but he failed to appear without giving cause.  Neither the Veteran nor his attorney has indicated any error in this regard.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

As an initial matter, the Board notes that the most recent medical records are from May 2008; therefore, any recent records should be obtained on remand.

As well, in a May 2015 etiological opinion, a VA examiner noted the Veteran developed fecal urgency and soiling with urination in 2004, and that he had no symptoms for at least 25 years following his 1979 treatment for a perforated duodenal ulcer.  However, the examiner did not discuss the March 2011 testimony from the Veteran and his fiancée that he experienced fecal incontinence and urgent incontinence prior to the ulcers, and that they worsened after his in-service ulcers and treatment.  Therefore, an addendum etiological opinion is needed.

The Board finds that the Veteran's claims for service connection for depression and for a TDIU are inextricably intertwined with the claim for service connection for fecal incontinence.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claims for service connection for depression and for a TDIU must be deferred pending the resolution (development and readjudication) of the fecal incontinence claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the fecal incontinence, depression, and residuals of ulcer with partial gastrectomy on appeal.

2. After completing directive (1), the AOJ should return the claims file to the May 2015 VA examiner for an addendum opinion regarding the nature, extent and etiology of the Veteran's current fecal incontinence.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has fecal incontinence related to service?  The examiner should specifically comment on the Veteran and his fiancée's March 2011 testimony that he experienced fecal incontinence prior to his in-service ulcer.

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has fecal incontinence that is proximately due to his service-connected ulcer with partial gastrectomy, to include any treatment both during and since service?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has fecal incontinence that has been aggravated by his service-connected ulcer with partial gastrectomy, to include any treatment both during and since service?  Aggravation is an increase in severity beyond the natural progress of the disorder.  The examiner should specifically comment on the Veteran and his fiancée's March 2011 testimony that his fecal incontinence worsened after his in-service ulcer.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



